Carley, Judge,
concurring specially.
I concur in the judgment affirming the convictions and I agree with all that is said in Divisions 2, 3 and 4. I also agree with the majority that the magistrate could properly determine that there was probable cause supporting the issuance of the search warrant.
However, I do not agree with all that is said in Division 1 of the majority opinion. The majority states that “[a] magistrate may consider oral testimony as well as the affidavit in issuing the warrant.” This is absolutely true and any such oral testimony may be considered in addition to the contents of the affidavit. However, in this case it is clear from the record that the only “oral testimony” given to the magistrate was that dealing with the reliability of the informant. The “reliability of the informant” prong of Aguilar v. Texas, 378 U.S. 108 (84 SC 1509, 12 LE2d 723) (1964), and Spinelli v. United States, 393 U.S. 410 (89 SC 584, 21 LE2d 637) (1969) is not in question in this case. What is challenged is the sufficiency of the information imparted to the magistrate so that he could “examine the validity or reliability of that information.” Shaner v. State, 153 Ga. App. 694, 696 (266 SE2d 338) (1980). Since in this case there was no oral testimony given to the magistrate concerning this prong, we must make our appellate review of compliance with this mandate of Aguilar-Spinelli solely on the basis of the contents of the affidavit. In this connection, I cannot agree with the majority’s statement that “[t]here was no cross examination eliciting the oral testimony before the magistrate with greater particularity, and we cannot say that it *238was inadequate.” This statement indicates that there is some burden upon the defendant to prove the absence of probable cause. To the contrary, it is absolutely clear that the burden to establish the existence of probable cause always remains with the state. Code Ann. § 27-313 (b); State v. Thomas, 150 Ga. App. 170 (257 SE2d 28) (1979).
Nevertheless, I believe that the magistrate in this case had sufficient information to determine the existence of probable cause from the four corners of the affidavit itself. Even Spinelli recognized that “the magistrate is obligated to render a judgment based upon a common-sense reading of the entire affidavit.” Spinelli v. United States, supra, 415. In the affidavit sub judice there was the initial statement that the informant had “personally observed on several different occasions, large quantities of Cocaine, marijuana and Quaaludes stored and used at” the premises identified in the affidavit. Immediately following this language concerning the informant’s personal observation is the assertion that “[¡Informant further states that Cocaine and Quaaludes are presently stored at the” same premises. (Emphasis supplied.) I believe that based upon a “common-sense reading of the entire affidavit” a magistrate could determine that the informant’s revelation to the police officer that two of the three kinds of drug he had previously “personally observed” on the premises were “presently stored” on the premises was likewise based upon the informant’s personal observation.
Accordingly, I believe that the state sufficiently carried its burden of “proving that the search and seizure were lawful.” However, for the benefit of the bench, bar and law enforcement officers, I would like to repeat the suggestion set forth in Shaner v. State, supra, to wit: “Since the object of this [‘underlying circumstances’ or the ‘basis of knowledge’,] ‘prong’ is to insure that a ‘neutral and detached magistrate’ is presented with sufficient facts so as to satisfy himself that the informant obtained the information in a reliable manner, it clearly is the better practice, if the informant has obtained his information through personal observation or contact or through some other ‘reliable’ manner, to include this fact in the affidavit or so inform the magistrate considering its issuance.” Shaner v. State, supra, 697.
I am authorized to state that Judge Banke joins in this special concurrence.